
	
		II
		110th CONGRESS
		1st Session
		S. 2029
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Grassley (for
			 himself, Mr. Kohl,
			 Mr. Kennedy, Mrs. McCaskill, Mr.
			 Schumer, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for transparency in the relationship between physicians and manufacturers of
		  drugs, devices, or medical supplies for which payment is made under Medicare,
		  Medicaid, or SCHIP.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Physician Payments Sunshine Act of
			 2007.
		2.Quarterly
			 transparency reports from manufacturers of covered drugs, devices, or medical
			 supplies under Medicare, Medicaid, or SCHIPPart A of title XI of the Social Security
			 Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1128F the
			 following new section:
			
				1128G.Quarterly
				transparency reports from manufacturers of covered drugs, devices, or medical
				supplies under Medicare, Medicaid, or SCHIP
					(a)Reporting of
				payments or other transfer of valueOn January 1, 2008, and the
				first day of each fiscal year quarter beginning thereafter, each manufacturer
				of a covered drug, device, or medical supply who provides a payment or other
				transfer of value, directly, indirectly, or through an agent, subsidiary, or
				other third party, to a physician, or to an entity that a physician is employed
				by, has tenure with, or has an ownership interest in, shall submit to the
				Secretary, in such electronic form as the Secretary shall require, the
				following:
						(1)The name of the
				physician, and if a payment or other transfer of value was provided to an
				entity that the physician is employed by, has tenure with, or has an ownership
				interest in, the entity.
						(2)The address
				of—
							(A)the physician’s
				office; and
							(B)in the case of an
				entity required to be named under paragraph (1), the primary place of business
				or headquarters for the entity.
							(3)The facility with
				which the physician is affiliated, if any.
						(4)The value of the
				payment or other transfer of value.
						(5)The date on which
				the payment or other transfer of value was provided.
						(6)A description of
				the nature of the payment or other transfer of value, indicated (as appropriate
				for all that apply) as—
							(A)compensation;
							(B)food,
				entertainment, or gifts;
							(C)trips or
				travel;
							(D)a product or
				other item provided for less than market value;
							(E)participation in
				a medical conference, continuing medical education, or other educational or
				informational program or seminar, provision of materials related to such a
				conference or educational or informational program or seminar, or remuneration
				for promoting or participating in such a conference or educational or
				informational program or seminar;
							(F)product rebates
				or discounts;
							(G)consulting fees
				or honoraria; or
							(H)any other
				economic benefit, as defined by the Secretary.
							(7)The medical issue
				or condition addressed, if any, that was the basis for the payment or
				transfer.
						(b)Annual summary
				reportEach manufacturer of a covered drug, device, or medical
				supply that is required to submit information under subsection (a) during a
				year shall submit a report to the Secretary not later than December 31 of the
				year that summarizes, in such electronic form as the Secretary shall specify,
				each submission of information under subsection (a) made by the manufacturer
				during the year.
					(c)Penalty for
				noncomplianceAny manufacturer of a covered drug, device, or
				medical supply that fails to submit information required under subsection (a)
				or (b) in accordance with regulations promulgated to carry out such subsection,
				shall be subject to a civil money penalty of not less than $10,000, but not
				more than $100,000, for each such failure. Such penalty shall be imposed and
				collected in the same manner as civil money penalties under subsection (a) of
				section 1128A are imposed and collected under that section.
					(d)Public
				availabilityNot later than June 1, 2008, the Secretary shall
				establish procedures to ensure that the information reported under subsection
				(a) and the summary reports submitted under subsection (b) are readily
				accessible to the public through an Internet website that is easily searchable,
				downloadable, and understandable.
					(e)Report to
				congressNot later than April 1 of each year beginning with 2009,
				the Secretary shall submit to Congress a report that includes the
				following:
						(1)The information
				submitted under subsections (a) and (b) during the preceding year, aggregated
				for each manufacturer of a covered drug, device, or medical supply that
				submitted such information during such year.
						(2)A description of
				any enforcement actions taken to carry out this section, including any
				penalties imposed under subsection (c), during the preceding year.
						(f)DefinitionsIn
				this section:
						(1)Covered drug,
				device, or medical supplyThe term covered drug, device, or
				medical supply means any drug, biological product, device, or medical
				supply for which payment is available under title XVIII or a State plan under
				title XIX or XXI (or a waiver of such a plan).
						(2)Manufacturer of
				a covered drug, device, or medical supplyThe term
				manufacturer of a covered drug, device, or medical supply means
				any entity with annual gross revenues that exceed $100,000,000, which is
				engaged in—
							(A)the production,
				preparation, propagation, compounding, conversion, or processing of a covered
				drug, device, or medical supply; or
							(B)the packaging,
				repackaging, labeling, relabeling, or distribution of a covered drug, device,
				or medical supply.
							(3)Payment or
				other transfer of value
							(A)In
				generalThe term payment or other transfer of value
				means a transfer of anything of value that exceeds $25, and includes any
				compensation, gift, honorarium, speaking fee, consulting fee, travel, discount,
				cash rebate, or services.
							(B)ExclusionsSuch
				term does not include the following:
								(i)Product samples
				that are intended for patients.
								(ii)A payment or
				other transfer of value made for the general funding of a clinical
				trial.
								(iii)A transfer of
				anything of value to a physician when the physician is a patient and not acting
				in his or her professional capacity.
								(4)PhysicianThe term physician has the
				meaning given that term in section
				1861(r).
						.
		
